
	
		II
		112th CONGRESS
		2d Session
		S. 2197
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2012
			Ms. Murkowski (for
			 herself, Mr. Inouye,
			 Mrs. Hutchison, Mr. Begich, and Mr.
			 Akaka) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To require the attorney for the Government to disclose
		  favorable information to the defendant in criminal prosecutions brought by the
		  United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Disclosure of Evidence Act
			 of 2012.
		2.Duty to disclose
			 favorable informationChapter
			 201 of title 18, United States Code, is amended by adding at the end the
			 following:
			
				3014.Duty to disclose
				favorable information
					(a)DefinitionsIn
				this section—
						(1)the term
				covered information means information, data, documents, evidence,
				or objects that may reasonably appear to be favorable to the defendant in a
				criminal prosecution brought by the United States with respect to—
							(A)the determination
				of guilt;
							(B)any preliminary
				matter before the court before which the criminal prosecution is pending;
				or
							(C)the sentence to
				be imposed; and
							(2)the term
				prosecution team includes, with respect to a criminal prosecution
				brought by the United States—
							(A)the Executive
				agency, as defined in section 105 of title 5, that brings the criminal
				prosecution on behalf of the United States; and
							(B)any entity or
				individual, including a law enforcement agency or official, that—
								(i)acts on behalf of
				the United States with respect to the criminal prosecution;
								(ii)acts under the
				control of the United States with respect to the criminal prosecution;
				or
								(iii)participates,
				jointly with the Executive agency described in subparagraph (A), in any
				investigation with respect to the criminal prosecution.
								(b)Duty To
				disclose favorable informationIn a criminal prosecution brought
				by the United States, the attorney for the Government shall provide to the
				defendant any covered information—
						(1)that is within
				the possession, custody, or control of the prosecution team; or
						(2)the existence of
				which is known, or by the exercise of due diligence would become known, to the
				attorney for the Government.
						(c)TimingExcept
				as provided in subsections (e) and (f), the attorney for the Government shall
				provide to the defendant any covered information—
						(1)without delay
				after arraignment and before the entry of any guilty plea; and
						(2)if the existence
				of the covered information is not known on the date of the initial disclosure
				under this subsection, as soon as is reasonably practicable upon the existence
				of the covered information becoming known, without regard to whether the
				defendant has entered or agreed to enter a guilty plea.
						(d)Relationship to
				other laws
						(1)In
				generalExcept as provided in paragraph (2), the requirements
				under subsections (b) and (c) shall apply notwithstanding section 3500(a) or
				any other provision of law (including any rule or statute).
						(2)Classified
				informationClassified information (as defined in section 1 of
				the Classified Information Procedures Act (18 U.S.C. App.)) shall be treated in
				accordance with the Classified Information Procedures Act.
						(e)Protective
				orders
						(1)In
				generalUpon motion of the United States, the court may issue an
				order to protect against the immediate disclosure to a defendant of covered
				information otherwise required to be disclosed under subsection (b) if—
							(A)the covered
				information is favorable to the defendant solely because the covered
				information would provide a basis to impeach the credibility of a potential
				witness; and
							(B)the United States
				establishes a reasonable basis to believe that—
								(i)the identity of
				the potential witness is not already known to any defendant; and
								(ii)disclosure of
				the covered information to a defendant would present a threat to the safety of
				the potential witness or of any other person.
								(2)Time
				limitThe court may delay disclosure of covered information under
				this subsection until the earlier of—
							(A)the date that the
				court determines provides a reasonable amount of time before the date set for
				trial (which shall be not less than 30 days before the date set for trial,
				absent a showing by the United States of compelling circumstances); and
							(B)the date on which
				any requirement under paragraph (1) ceases to exist.
							(3)Motions under
				sealThe court may permit the United States to file all or a
				portion of a motion under this subsection under seal to the extent necessary to
				protect the identity of a potential witness, but the United States—
							(A)may not file a
				motion under this subsection ex parte; and
							(B)shall summarize
				any undisclosed portion of a motion filed under this subsection for the
				defendant in sufficient detail to permit the defendant a meaningful opportunity
				to be heard on the motion, including the need for a protective order or the
				scope of the requested protective order.
							(f)Waiver
						(1)In
				generalA defendant may not waive a provision of this section
				except in open court.
						(2)RequirementsThe
				court may not accept the waiver of a provision of this section by a defendant
				unless the court determines that—
							(A)the proposed
				waiver is knowingly, intelligently, and voluntarily offered; and
							(B)the interests of
				justice require the proposed waiver.
							(g)Noncompliance
						(1)In
				generalBefore entry of judgment, upon motion of a defendant or
				by the court sua sponte, if there is reason to believe the attorney for the
				Government has failed to comply with subsection (b) or subsection (c), the
				court shall order the United States to show cause why the court should not find
				the United States is not in compliance with subsection (b) or subsection (c),
				respectively.
						(2)FindingsIf
				the court determines under paragraph (1) that the United States is not in
				compliance with subsection (b) or subsection (c), the court shall—
							(A)determine the
				extent of and reason for the noncompliance; and
							(B)enter into the
				record the findings of the court under subparagraph (A).
							(h)Remedies
						(1)Remedies
				required
							(A)In
				generalIf the court determines that the United States has
				violated the requirement to disclose covered information under subsection (b)
				or the requirement to disclose covered information in a timely manner under
				subsection (c), the court shall order an appropriate remedy.
							(B)Types of
				remediesA remedy under this subsection may include—
								(i)postponement or
				adjournment of the proceedings;
								(ii)exclusion or
				limitation of testimony or evidence;
								(iii)ordering a new
				trial;
								(iv)dismissal with
				or without prejudice; or
								(v)any other remedy
				determined appropriate by the court.
								(C)FactorsIn
				fashioning a remedy under this subsection, the court shall consider the
				totality of the circumstances, including—
								(i)the seriousness
				of the violation;
								(ii)the impact of
				the violation on the proceeding;
								(iii)whether the
				violation resulted from innocent error, negligence, recklessness, or knowing
				conduct; and
								(iv)the
				effectiveness of alternative remedies to protect the interest of the defendant
				and of the public in assuring fair prosecutions and proceedings.
								(2)Defendant’s
				costs
							(A)In
				generalIf the court grants relief under paragraph (1) on a
				finding that the violation of subsection (b) or subsection (c) was due to
				negligence, recklessness, or knowing conduct by the United States, the court
				may order that the defendant, the attorney for the defendant, or, subject to
				paragraph (D), a qualifying entity recover from the United States the costs and
				expenses incurred by the defendant, the attorney for the defendant, or the
				qualifying entity as a result of the violation, including reasonable attorney’s
				fees (without regard to the terms of any fee agreement between the defendant
				and the attorney for the defendant).
							(B)Qualifying
				entitiesIn this paragraph, the term qualifying
				entity means—
								(i)a
				Federal Public Defender Organization;
								(ii)a Community
				Defender Organization; and
								(iii)a fund
				established to furnish representation to persons financially unable to obtain
				adequate representation in accordance with section 3006A.
								(C)Source of
				payments for costs and expensesCosts and expenses ordered by a
				court under subparagraph (A)—
								(i)shall be paid by
				the Executive agency, as defined in section 105 of title 5, that brings the
				criminal prosecution on behalf of the United States, from funds appropriated to
				that Executive agency; and
								(ii)may not be paid
				from the appropriation under section 1304 of title 31.
								(D)Payments to
				qualifying entitiesCosts and expenses ordered by the court under
				subparagraph (A) to a qualifying entity shall be paid—
								(i)to the Community
				Defender Organization that provided the appointed attorney; or
								(ii)in the case of a
				Federal Public Defender Organization or an attorney appointed under section
				3006A, to the court for deposit in the applicable appropriations accounts of
				the Judiciary as a reimbursement to the funds appropriated to carry out section
				3006A, to remain available until expended.
								(i)Standard of
				reviewIn any appellate proceeding initiated by a criminal
				defendant presenting an issue of fact or law under this section, the reviewing
				court may not find an error arising from conduct not in compliance with this
				section to be harmless unless the United States demonstrates beyond a
				reasonable doubt that the error did not contribute to the verdict
				obtained.
					.
		3.Technical and
			 conforming amendments
			(a)Table of
			 sectionsThe table of sections for chapter 201 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						3014. Duty to disclose favorable
				information.
					
					.
			(b)Demands for
			 production of statements and reports of witnessesSection 3500(a)
			 of title 18, United States Code, is amended by striking In and
			 inserting Except as provided in section 3014, in.
			
